Title: From George Washington to James Geary, 22 July 1779
From: Washington, George
To: Geary, James


        
          Sir,
          [22 July 1779]
        
        A general order will issue this day directing all the officers of the cavalry such part of the Artillery as have not received the benefit of state provision, the officers of the 16 additional Regiments and of the military staff which do not belong to the line of particular states, to apply to you for their respective proportions of the cloathing in your hands which you are to issue on the following principles.
        You are to estimate the number of Officers to be supplied at 200.
        You are to proportion the articles in your hands to this number. Of such articles as will not give each a part, the officers are to have some of one kind which they most stand in need of, and to be refused others, so that what is supplied to every one may amount to nearly the same value—In order to this, you will divide the Stg amount of your whole invoice by 200 and let every officer have a proportion of cloathing equal to the two hundredth part of the whole—But no officer must be allowed more than—three shirts 2 pr of stockings and 1 pr of shoes, or boots, with a proportion of the other articles—The boots must be appropriated to such officers as serve on horse back, and no officer that receives boots is to be intitled to shoes.
        The articles delivered are to be paid for on delivery at 300—⅌ cent on the Sterling cost that is four pounds currency (Dollars at 7/6) for one pound Sterling.
        The Military Staff comprehends All General officers and their Aide De Camps
        All the officers of the Inspectorship.
        The Adjutant General & his Assist⟨ants.⟩
        The Engineers
        The Brigade Qr Masters
        
        Regimental Qr Mrs
        Pay Masters
        Adjutants—Many of these officers belong to the line of particular states, and receive in common the benefit of State provisio⟨ns;⟩ therefore are not to be included in the present—Such of them only as do not belong to the line of particular states are to be supplied. I am Sir Yr most Obedt ser.
      